             Case 1:19-mj-03013-UA Document 1 Filed 03/26/19 Page 1 of 10


Approved,                ~~                                                     l~MAG . ('_)C) r.·1)..   1 .
                                                                                                               ,
                                                                                                           . ]J_r   3
                          ineR.Floar
                         Assistant United States Attorney

Before:                  THE HONORABLE KATHARINE H. PARKER
                         tb!~T~ ~~~~~u "~'luL1~Lc cru~yc
                         Southern District of New York

 -   -   -   -       -    - - - -         -    -   -   -   -    -   -   -   -   x
                                                                                    COMPLAINT

UNITED STATES OF AMERICA                                                            Violation of 21   u.s.c.   §
                                                                                    846
                 -       v. -
                                                                                    COUNTY OF OFFENSE:
GREGORY KONNY,                                                                      NEW YORK

                                              Defendant.

 -   -   -   -       -    -   -   -   -   -            -   -    - - - - x

SOUTHERN DISTRICT OF NEW YORK,                                      SS.:


          MICHAEL D. MULLER, being duly sworn, deposes and says
that he is a Special Agent with the Drug Enforcement
Administration ("DEA"), and charges as follows:

                                                               COUNT ONE

     1.   From at least in or about February 2017 through at least
in or about December 2018, in the Southern District of New York
and elsewhere, GREGORY KONNY, the defendant, and others known and
unknown,  intentionally and knowingly did combine, conspire,
confederate, and agree together and with each other to violate the
narcotics laws of the United States.

     2.   It was a part and an object of the conspiracy that
GREGORY KONNY, the defendant, and others known and unknown, would
and did distribute, dispense, possess with intent to distribute
and dispense, and cause to be distributed and dispensed, a
controlled substance, outside the  scope of professional practice
and not for a legitimate medical purpose, in violation of Title
21, United States Code, Section 841 (a) (1).
       Case 1:19-mj-03013-UA Document 1 Filed 03/26/19 Page 2 of 10


     3.   The controlled substance that GREGORY KONNY,        the
defendant, conspired to distribute and dispense, possessed with
intent to distribute and dispense, and caused to be distributed
and dispensed, outside the scope of professional practice and not
f QI a leai tiffiat~   ffi~dical DllfDOQA.   W~~   m, vrm,.~~   ~~,.:J onho~!'l""'"'"'"'
containing a detectable amount of oxycodone, in violation of Title
21, United States Code, Section 841(b) (1) (C)

             (Title 21, United States Code, Section 846.)


          The bases for my knowledge and for the foregoing
charge are, in part, as follows:

     4.    I am a Special Agent with the DEA.         I have been
personally involved in the investigation of this matter.      This
affidavit is based upon my personal participation in the
investigation   of  this   matter,   my  conversations   with   law
enforcement agents, witnesses and others, as well as my examination
of reports and records. Because this affidavit is being submitted
for the limited purpose of establishing probable cause, it does
not include all the facts that I have learned during the course of
my investigation. Where the contents of documents and the actions,
statements, and conversations of others are reported herein, they
are reported in substance and in part, except where otherwise
indicated.

                                  Overview

       5.   Since in or about April 2016, the DEA, together with the
Yonkers Police Department, has been investigating a narcotics
distribution organization operating in and around Westchester
County, New York. Through this investigation, law enforcement has
learned that GREGORY KONNY, the defendant, a licensed pharmacist,
illegally     supplied  members   of  the   narcotics   distribution
organization, including a co-conspirator not named herein ("CC-
1") , 1 with oxycodone.    Following the arrest of members of the
narcotics distribution organization in or about March 2017 in the
Southern District of New York, KONNY continued to distribute
oxycodone with others by using his pharmacy, South Franklin
Pharmacy, Inc., which did business as Aneddona Pharmacy (the
"Pharmacy"), as a front for the diversion of controlled substances.


1
  CC-l was charged in or about March 2017 in the Southern District of New York
with conspiracy to distribute and possess with intent to distribute
controlled substances, including cocaine, oxycodone, and Xanax, in violation
of Title 21, United States Code, Section 846.
                                       2
       Case 1:19-mj-03013-UA Document 1 Filed 03/26/19 Page 3 of 10


     6.    Based on my participation in this investigation, and my
training and experience, I have learned, among other things, the
following:

                  a.    Oxycodone    is   a   highly addictive,    narcotic-
Strength opioid that is used to treat            severe and chronic pain
conditions,  such as post-operative pain,       severe back and
orthopedic injuries, as well as pain associated with certain forms
of cancer and other terminal illnesses.         Oxycodone can be
legitimately obtained from most pharmacies with a prescription
written by a treating physician, and is typically dispensed in
tablet form, with dosages varying between 5 milligrams and 80
milligrams.

               b.    Oxycodone prescriptions are in high demand and
have significant cash value to drug dealers.     Oxycodone tablets
can be resold on the street for thousands of dollars. For example,
30-milligram   oxycodone   tablets   have   a   street   value   of
approximately $20 to $30 per tablet in New York City.      A single
thirty-day prescription for 180 30-milligram tablets of oxycodone
could net an illicit distributor in New York City $5,400 in cash
or more.

      The Defendant's February 2017 Unlawful· Distribution of
                      Controlled Substances

     7.   Based on my participation in this investigation, my
review of recordings and electronic communications obtained
pursuant to judicially-authorized wiretaps, my discussions with
other law enforcement agents, and my review of surveillance
reports, I have learned, among other things, the following:

               a.   On or about February 15, 2017, CC-1 and
another co-conspirator not named herein ("CC-2") , 2 engaged in a
series of phone and text communications regarding a narcotics
transaction.    Specifically, CC-1 agreed to purchase 500 30-
milligram tablets of oxycodone and 1000 Xanax tablets from CC-2.
CC-2 texted CC-1 at approximately 12:21 p.m. confirming that CC-2
would meet CC-1 in Manhattan the following day to provide the 500
30-milligram tablets of oxycodone and 1000 Xanax tablets.

              b.    On  or   about   February   16,  2017,   at
approximately 1:51 p.m., CC-1 called CC-2 to confirm that the
transaction would take place that day.  CC-2 informed CC-1 that

2 CC-2 was also charged in or about March 2017 in the Southern District of New

York with conspiracy to distribute and possess with intent to distribute
controlled substances, including cocaine, oxycodone, and Xanax, in violation
of Title 21, United States Code, Section 846.
                                      3
        Case 1:19-mj-03013-UA Document 1 Filed 03/26/19 Page 4 of 10



CC-2 had texted CC-2's supplier and confirmed that the supplier
would provide CC-2 with narcotics for the deal.

                       c.      On or about February 16, 2017 at approximately
5;30 p.m., DEA agents performing surveillance of CC-2 observed CC-
01                                                                   parinna
   d~,l_~,J_~J ~ ly;j,919 iliill~IJ~U1 OuHLLa, CllLCL 0. JLtJ.IJl~S ~[Qfg        16t
in Hempstead, New York and park the car. CC-2 shortly thereafter
exited the Nissan and entered a light-colored Volvo occupied by an
individual       subsequently            identified     as    GREGORY     KONNY, the
defendant. 3      At approximately 5:35 p.m., CC-2 exited the Volvo
carrying a shopping bag, which CC-2 subsequently placed in the
back seat of the Nissan.                 At some point shortly thereafter, CC-2
got into the Nissan and left the Staples parking lot.

               d.   Approximately 15 minutes later, CC-2 placed a
call to CC-1, which call was intercepted over a judicially-
authorized wiretap.  During the call, CC-2 told CC-1, in sum and
substance, that CC-2 had hit traffic on his way back to CC-l's
residence in Manhattan.  At approximately 7:02 p.m., CC-2 called
CC-1 and informed CC-1 that CC-2 had arrived at CC-l's residence
and was going to park his car to come inside.

               e.   Based on the foregoing,     and my training
experience, and involvement in this investigation, I believe that
during the above-described transaction, KONNY provided controlled
substances, including oxycodone, to CC-2, which CC-2 in turn
provided to CC-1 for redistribution.

                     The Pharmacy Distribution Scheme

        The Defendant Orders Thousands of Oxycodone Pills and
                     Unlawfully Distributes Them

     8.   Based on my participation in this investigation, and my
review of DEA licensing records, I am aware that GREGORY KONNY,
the defendant, has been the owner, operator, and sole pharmacist
of the Pharmacy since on or about May 18, 2017.

     9.   Based on my participation in this investigation, my
conversations with other law enforcement officers, and my review
of documents and reports obtained from, among other places, the
New York State Bureau of Narcotic Enforcement ( "BNE") 1 I have

3 Based on my discussions with law enforcement agents who reviewed records
maintained by the New York State Department of Motor Vehicles ("DMV"), I am
aware that the license plate for the light-colored Volvo was registered to
KONNY. Moreover, a law enforcement agent performing surveillance of the
Volvo viewed a DMV photograph of KONNY and believes that the individual who
met with CC-2 in the Volvo was KONNY.
                                         4
      Case 1:19-mj-03013-UA Document 1 Filed 03/26/19 Page 5 of 10


learned, among other things, the following:

               a.   Between on or about May 23, 2017 and on or
about November 27, 2018, the Pharmacy ordered approximately 29,600
30-milligram tablets of oxycodone.

                b.  During that same time period, the Pharmacy did
not dispense a single 30-milligram tablet of oxycodone pursuant to
a prescription.

     10. On various dates      throughout   the  course of    this
investigation, I and other law enforcement agents conducted
surveillance in the vicinity of the Pharmacy.         During that
surveillance, we have observed GREGORY KONNY, the defendant, and
others meet with individuals outside the Pharmacy and provide them
with packages that I believe, based on my training and experience
and participation in this investigation, contained oxycodone. For
example:

                a.   On or about January 10, 2018, at approximately
12:10 p.m., I observed a sedan park in the vicinity of the
Pharmacy. I then observed an individual ("Individual-1") exit the
Pharmacy, cross the street, and approach the sedan. Individual-1
entered the sedan for a short period of time and exited shortly
thereafter.   Individual-1 then returned to the Pharmacy.     A few
minutes later, Individual-1 again left the Pharmacy holding a white
plastic shopping bag that appeared to be weighted. Individual-1
then entered the sedan for a short time and then left the sedan
without the white plastic shopping bag.

               b.   Later that day, at approximately 12:20 p.m.,
I observed a blue sedan with Virginia license plates park in the
vicinity of the Pharmacy.   I then observed Individual-1 approach
the blue sedan, enter the blue sedan for a short period of time,
and exit shortly thereafter.    Individual-1 then returned to the
Pharmacy.   A few minutes later, Indi vidual-1 again left the
Pharmacy holding a white plastic shopping bag.   Individual-1 then
entered the blue sedan for a short time and left the blue sedan
without the white plastic shopping bag.

               c.   On    or   about  February    13,   2018,   at
approximately 1:10 p.m., law enforcement agents observed a grey
Nissan Altima park in front of the Pharmacy.        An individual
("Individual-2") exited the Nissan and met with KONNY on the
sidewalk in front of the Pharmacy. After a short period of time,
Individual-2 re-entered the Nissan Altima, which then drove away
from the Pharmacy. Law enforcement agents observed that the Nissan
Altima stopped approximately two blocks away from the Pharmacy.
After the Nissan Altima drove away, KONNY was seen entering the

                                   5
      Case 1:19-mj-03013-UA Document 1 Filed 03/26/19 Page 6 of 10



Pharmacy and then exiting the Pharmacy holding a cardboard box.
KONNY placed the cardboard box in his light-colored Volvo, see
supra~ 7.c., drove approximately two blocks away, and then stopped
in the vicinity of the Nissan Altima.      KONNY then exited his
vehicle with the cardboard box in hand and approached the Nissan
Altima.   KONNY met with Individual-2 near the Nissan Altima and
was observed shortly thereafter returning to KONNY's vehicle
without the cardboard box.

           The November 2018 Inspection of the Pharmacy

     11. Based on my participation in this investigation, my
discussions with investigators from the New York State Office of
the Medicaid Inspector General ( "NY-OMIG"), and my review of
documents provided by NY-OMIG, I have learned the following, among
other things, in substance and in part:

                a.   On November 27, 2018, NY-OMIG investigators
conducted    an    administrative   inspection  and   medication
reconciliation at the Pharmacy.

               b.   During the administrative inspection, NY-OMIG
investigators located in two cardboard boxes (found under a desk
in the back of the Pharmacy) blank official New York State
prescription pads containing the names of three separate doctors
(the "Doctors"), computer-generated prescriptions, and handwritten
notations associated with certain patients. Based on my training
and experience and discussions with the NY-OMIG investigators,
computer-generated   prescriptions   can   reflect    prescriptions
communicated to a pharmacy over the phone, but blank paper
prescriptions should not be found in a pharmacy as pharmacists are
not qualified to write prescriptions for patients. Certain of the
handwritten notations found on documents in the two cardboard boxes
included: a) "1) Date filled 2/28/18; 2) if audited, they need
real scripts (use [Doctor-1] blanks)"; and b) "if u get audit,
change serial# (from EEE to one that was used for diff claim)."

               c.    When NY-OMIG investigators questioned GREGORY
KONNY, the defendant, about the contents of the two cardboard boxes
containing blank prescription pads, KONNY replied in sum and
substance that he could not look at the NY-OMIG investigators
"straight in the face" and explain the contents of the two
cardboard boxes.
               d.   NY-OMIG investigators subsequently spoke to
the Doctors, including Doctor-1, see supra ~ 11.b.    The Doctors
stated, in substance and in part, that they did not provide their
blank prescription pads to KONNY or authorize him to use them,
that they did not know why their prescription pads were in the
                                    6
       Case 1:19-mj-03013-UA Document 1 Filed 03/26/19 Page 7 of 10



Pharmacy, and that they did not sign or authorize anyone else to
sign any of the prescriptions found in the Pharmacy.

               e.    During the administrative inspection, NY-OMIG
investigators conducted an informal medication reconciliation;
that is, an onsite comparison of the amount of certain medications
purchased by the Pharmacy as reflected in, among other things,
wholesale purchase orders, to the amount billed or dispensed by
the Pharmacy in a certain time period, as reflected in the
Pharmacy's records. The NY-OMIG investigators asked KONNY to show
them the Schedule II controlled substances in stock at the
Pharmacy. KONNY showed NY-OMIG investigators approximately seven
bottles of 30-milligram tablets of oxycodone- i.e., 700 pills -
that the Pharmacy had in stock (the "Seven Pill Bottles").
However, a review of the wholesale purchases of oxycodone by the
Pharmacy showed that the Pharmacy had ordered at least 81 bottles
of oxycodone 30-milligram tablets between January 2, 2018 and
November 19, 2018. A review of the prescription dispensing history
from KONNY's computer from on or about February 6, 2018 to on or
about November 27, 2018, showed that, during the time frame, KONNY
had filled only four prescriptions of oxycodone, which represented
a total of 630 30-milligram tablets       or seven bottles      of
oxycodone. As previously discussed, none of these prescriptions
were reported to BNE, see supra ~ 9, and based on my training,
experience, and involvement in this investigation, I believe these
prescriptions were fraudulent.

                 f   When questioned about the discrepancy between
the number of bottles of oxycodone ordered by the Pharmacy (81)
and the number of bottles purportedly dispensed or in stock (14),
KONNY showed the NY-OMIG investigators an additional 32 bottles of
oxycodone, which were stored in plastic boxes, sealed with small
combination locks, and located in the back room of the Pharmacy.
Even with the additional 32 bottles, a shortage of approximately
35 bottles of oxycodone remained.      That is, the Pharmacy had
ordered approximately 35 bottles of oxycodone that were not used
to fill prescriptions and were not present in the Pharmacy when
NY-OMIG investigators conducted the audit.

              The December 2018 Search of the Pharmacy

           12. On or about December 11, 2018, the Honorable Steven
L. Tiscione, United States Magistrate Judge, Eastern District of
New York, issued a search warrant for the Pharmacy (the "Pharmacy
Warrant").

           13.   Based on my participation in the search pursuant to
the   Pharmacy   Warrant on or about December 12, 2018, and my

                                     7
      Case 1:19-mj-03013-UA Document 1 Filed 03/26/19 Page 8 of 10



discussions with other law enforcement agents who participated in
the search, I have learned, among other things:

              a.   During the search, I and other law enforcement
agents seized approximately 39 oxycodone 30-milligram oxycodone
bottles from the Pharmacy. Of those 39 bottles,         approximately 32
had been re-packaged with substances         other   than oxycodone   30-
milligram tablets and re-sealed.

               b.   Agents also recovered during the search, among
other things, the following:

                  i. a deposit slip for a TD Bank Account Number
ending in 9260 ("9260 Account") held in the name of GREGORY KONNY,
the defendant, in the amount of $311,466.98 and dated November 23,
2018. The deposit slip listed a TD Bank branch in Hempstead, New
York (the "Hempstead TD Bank").

                  ii.      A deposit slip for a TD Bank Account
Number ending in 0783 held in the name "South Franklin Pharmacy,
DBA Aneddona Pharmacy" ( "0783 Account") in the amount of $28, 345 .17
and dated November 23, 2018. The deposit slip listed the Hempstead
TD Bank.

                 iii.    A key similar to what would be used to
access a safety deposit box was found in an envelope from TD Bank
along with a deposit slip book from TD Bank.

   The Defendant's Financial Records, Safety Deposit Box, and
                  Flight from the United States

          14. Based on my review of documents from TD Bank and my
conversations with other law enforcement officers who spoke with
Hempstead TD Bank employees, I have learned the following, among
other things:

               a.   A teller at the Hempstead TD Bank ("TD Bank
Employee-1") reported in sum and substance that GREGORY KONNY, the
defendant, was a customer of the bank who would bring large
quantities of cash to the bank.

               b.   KONNY signed a lease with TD Bank on or about
January 26, 2017 for a safety deposit box (the "Safety Deposit
Box") held at the Hempstead TD Bank.

               c.   From on or about April 11, 2017 to on or about
December 7, 2017, KONNY deposited approximately $862,019 in seven
cash deposits into the 9260 Account.

                                    8
      Case 1:19-mj-03013-UA Document 1 Filed 03/26/19 Page 9 of 10



               d.   From on or about January 29, 2018 to on or
about November 29, 2018, KONNY deposited approximately $1.9
million in eleven cash deposits into the 9260 Account.

               e.    A teller at the Hempstead TD Bank ("TD Bank
Employee-2") reported, in sum and substance, that KONNY would come
into the bank branch frequently with a pouch.        While TD Bank
Employee-2 was serving as a teller, TD Bank Employee-2 observed
KONNY on several occasions take cash out of a pouch, make large
cash deposits, and then subsequently take the pouch into the safety
deposit box room.   KONNY last accessed the Safety Deposit Box on
or about on or about November 30, 2018 - i.e., three days after
the administrative and consent search that occurred on November
27, 2018 (see supra ~ 11).

          15. Based on my participation in this investigation,
and my discussion with a law enforcement agent who reviewed travel
records from U.S. Customs and Border Protection, I have learned
that, on or about December 1, 2018 -- i.e., four days after the
NY-OMIG investigators conducted the inspection of the Pharmacy and
the day after GREGORY KONNY, the defendant, last accessed the
Safety Deposit Box -- KONNY left the United States on a flight to
the Ukraine.

          16. On or about January 25, 2019, the Honorable Lois
Bloom, United States Magistrate Judge, Eastern District of New
York, issued a search warrant for the Safety Deposit Box.   Based
on my conversations with a law enforcement agent who executed the
warrant that same day, I am aware that the Safety Deposit Box was
empty.

          17. Based on the foregoing,      and my training and
experience and participation in other investigations involving
illegal dispensing of controlled substances, I believe that
GREGORY KONNY, the defendant, was depositing some of the cash
proceeds from his illicit oxycodone distribution scheme in his TD
Bank accounts, and storing some of those proceeds in the Safety
Deposit Box. I further believe that, three days after the NY-OMIG
inspection of the Pharmacy, KONNY emptied the contents of the
Safety Deposit Box and brought the cash to Ukraine.




                                    9
      Case 1:19-mj-03013-UA Document 1 Filed 03/26/19 Page 10 of 10



          WHEREFORE, the deponent respectfully requests that
GREGORY KONNY, the defendant, be imprisoned or bailed, as the
case may be.




                           Special Agent
                           Drug Enforcement Administration

Sworn to before me this
March 26th, 2019



THE HONORABLE KATHARINE H. PARKER
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   10
